Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the period of the second slope and the period of the fourth slope being set according to a change in a piezoelectric constant of the piezoelectric element as set forth in the claimed combination.  
Hashiguchi et al (US 2015/0077823 A1) discloses a light deflection device (Figs. 1-11) comprising: 
a reflector (Fig. 2, element 110);
a drive beam (105a, 105b, 106a, 106b) supporting the reflector (110) such that the reflector is movable (para [0043]); 
a supporting section (109) supporting the drive beam;
a piezoelectric drive circuit (15, 16, 11, 12) disposed on the drive beam (105a, 105b, 106a, 106b), the piezoelectric drive circuit including a piezoelectric element that is deformable according to a waveform of a drive voltage, the piezoelectric element configured to drive the reflector by deforming of the piezoelectric element (paras [0044]-[0051]); and
circuitry configured to output a first drive-voltage waveform and a second drive-voltage waveform to the piezoelectric drive circuit (see Figs. 4-6),
the first drive-voltage waveform (solid line) having a period of a positive slope within one cycle, the period of the positive slope including at least a period of a first slope (long solid line of one cycle) 
the second drive-voltage waveform (dotted line) having a period of a negative slope within one cycle, the period of the negative slope including at least a period of a third slope (long dotted line of one cycle) and a period of a fourth slope (short dotted line of one cycle) different from the third slope (lengths are different).
However, the prior art does not disclose the period of the second slope and the period of the fourth slope that are being set according to a change in a piezoelectric constant of the piezoelectric element as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






8/12/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872